Citation Nr: 0910222	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-03 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to June 30, 2008, and in excess of 40 percent from June 
30, 2008, for traumatic degenerative disease of the 
lumbosacral spine, to include the issue of whether a separate 
rating is warranted for objective neurologic abnormality of 
the left lower extremity.

2.  Entitlement to a total disability rating on based upon 
individual unemployability due to the service-connected 
disability (TDIU), to include consideration under 38 C.F.R. § 
4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1981 to July 1984.  
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Philadelphia, 
Pennsylvannia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a rating decision, dated June 
2005, the RO granted service connection for traumatic 
degenerative disease of lumbosacral spine, evaluated as 10 
percent disabling, effective from November 20, 2005.  The 
Veteran perfected a timely appeal that contested the 10 
percent rating assigned for this condition.  During the 
course of this appeal, and in an August 2008 rating decision, 
the Veteran was granted a 40 percent rating for traumatic 
degenerative disease of lumbosacral spine, effective from 
June 30, 2008.  The Veteran continues to appeal to the Board 
for the assignment of higher initial evaluations.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The Board observes that in July 2005, the Veteran filed a 
claim seeking entitlement to a TDIU rating, in connection 
with his appeal of the initial schedular rating for his 
service-connected lumbar spine disability.  As reflected by 
the record, the RO entered a rating decision in October 2005 
that denied the Veteran's claim for a TDIU rating.  In 
February 2006, the Veteran filed a VA Form 9, in which he 
contested the denial of the TDIU claim.  The Board accepts 
this form as a valid and timely Notice of Disagreement (NOD).  
In August 2008, the RO furnished the Veteran a Supplemental 
Statement of the Case that addressed the TDIU issue.  In 
September 2008, the Veteran's representative filed a 
statement indicating the Veteran's intent to appeal the TDIU 
issue.  Thus, the Board accepts this statement as a valid and 
timely Substantive Appeal, thereby perfecting the appeal 
concerning the TDIU issue.

Also, a review of the record reflects that the Veteran has 
raised the issue of a TDIU rating under 38 C.F.R. § 4.16(b), 
in addition to extraschedular consideration under 38 C.F.R. § 
3.321(b)(1), in connection with the current appeal.  As such, 
the Board is not precluded from considering these issues.  
See 61 Fed. Reg. 66749, VAOPGPREC 6-96, slip op. at 15 (1996) 
(The issue of entitlement to a TDIU rating under section 
4.16(b), based solely upon a disability which is the subject 
of a current appeal, may be considered a component of that 
higher-rating claim to the same extent that the issue of an 
extraschedular rating under section 3.321(b)(1) may be); AB 
v. Brown, supra.

In October 2005, the Veteran requested that the jurisdiction 
of his claim be transferred to Tacoma, Washington, RO.

In November 2008, the Veteran testified at a Travel Board 
Hearing in person before the undersigned Veterans Law Judge, 
sitting in Seattle, Washington.  The hearing transcript is of 
record.

As will be discussed below, the issue of whether the veteran 
is entitled to a separate rating for objective neurologic 
abnormality of the left lower extremity may be reasonably 
inferred from the evidence of record.  Accordingly, the Board 
construes this issue for purposes of this appeal as listed on 
the cover page. 

The issue of entitlement to a TDIU rating, including 
consideration under 38 C.F.R. §4.16(b), is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
was manifested by pain with range of motion on flexion of 75 
degrees, extension of 10 degrees, lateral bending to the left 
and right of 15 degrees in August 2003; flexion of 75 
degrees, extension of 25 degrees, and right and left rotation 
of 25 degrees in June 2005; and, flexion of 90 degrees, 
extension of 30 degrees, right and left lateral flexion of 30 
degrees, and right and left rotation of 30 degrees with a 
combined range of motion of 240 degrees in June 2006.  
Further, the joint function of the spine was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use, at least for the period 
prior to June 30, 2008.

2.  At least for the period from June 30, 2008, the Veteran's 
service-connected lumbar disability was manifested by mild 
radiculopathy, pain, with range of motion on flexion of 7 
degrees, extension of 5 degrees, right lateral flexion of 10 
degrees, left lateral flexion of 5 degrees, right rotation of 
15 degrees, and left rotation of 5 degrees.  The joint 
function of the spine was additionally limited by pain and 
lack of endurance after repetitive use.  However, the joint 
function of the spine was not limited by fatigue, weakness, 
and incoordination after repetitive use.  There was no 
medical evidence of ankylosis.

3.  The evidence of record is in equipoise and demonstrates 
objective findings of abnormal sensory function with 
neuralgia paresthestica of the left lower extremity, which is 
productive of mild impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for traumatic degenerative disease of the lumbosacral 
spine, at least for the period prior to June 30, 2008, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 
5010-5242 (2008).

2.  The criteria for an initial rating in excess of 40 
percent for traumatic degenerative disease of the lumbosacral 
spine, at least for the period after June 30, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.27, 4.40, 4.45, 4.71(a), Diagnostic Codes 5010-
5242 (2008).

3.  The criteria for a separate 10 percent rating for 
abnormal sensory function with neuralgia paresthetica of the 
left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.27, 
4.71, Diagnostic Codes 8520-8720 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that VCAA notice, as required by 38 U.S.C.A. § 5103(a) 
(West 2002), to the extent possible, must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini v. Prinicipi, 18 Vet. App. at 
119-20; see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was provided notice of the VCAA in March 2005 
prior to the initial adjudication of his claim of a lumbar 
spine disability in a June 2005 rating decision.  The VCAA 
letter indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in March and April of 2006 
pertaining to the downstream disability rating and effective 
date elements of the claim, with subsequent adjudication of 
his claim in a July 2006 Supplemental Statement of the Case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini and Mayfield, both supra.

Moreover, it is well to observe that service connection for a 
lumbar spine disability has been established and an initial 
rating for this condition has been assigned.  Thus, the 
Veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that, after 
awarding the Veteran service connection and assigning an 
initial disability rating for this condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  38 C.F.R. § 3.159(b)(3) (2008) (VA has no 
duty to provide section 5103 notice upon receipt of a notice 
of disagreement contesting a downstream element).  The RO 
furnished the Veteran a Statement of the Case that addressed 
the initial rating assigned, included notice of the criteria 
for a higher rating for this condition, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a VA examination in June 2005, June 
2006, and June 2008.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination reports, private medical 
records, Social Security Administration records, and 
statements from the veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

II.  Higher Initial Rating for the Back Disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R, Part 4.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, in matters concerning an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Under Diagnostic Code 5010, arthritis due to traumatic will 
be rated as degenerative arthritis.  Pursuant to Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4,71a, Diagnostic Code 5003; see also 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) 
(citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

In the absence of limitation of motion, the disability is to 
be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.  
Note (1) states that the 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be combined with 
ratings based on limitation of motion.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which contemplates Diagnostic Code 5242 
(degenerative arthritis of the spine), the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:

10 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but 
not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour; 
or, there is vertebral body fracture with loss of 50 
percent or more of the height.

20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243.  Any associated objective neurological abnormalities, 
including but not limited to, bowel or bladder impairment, is 
to be evaluated separately under an appropriate diagnostic 
code.  Id. at Note (1).

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id. at Note (2) (See also Plate V).

Under Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
under the General Rating Formula for Diseases or Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome based Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The 
Spine, General Rating Formula for Diseases and Injuries of 
the Spine, Note (6).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes the following evaluations 
are assignable:

A 10 percent rating is assigned for incapacitating 
episodes having a total duration of at least one week 
but less than two weeks during the past 12 months.

A 20 percent rating is assigned with incapacitating 
episodes of having a total duration of at least two 
weeks but less than four weeks during the past 12 
months.

A 40 percent rating is assigned with incapacitating 
episodes of having at total duration of at least four 
weeks but less than six weeks during the past 12 months.

A 60 percent rating is assigned with incapacitating 
episodes of having a total duration of at least six 
weeks during the past 12 months.

38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The record evidence indicates that the Veteran was seen on 
several occasions for recurrent back pain in-service and 
post-service, and that he was subsequently diagnosed as 
having traumatic degenerative wedge change of L1 and minimal 
degenerative change of the lumbosacral spine.  (See also 
Service Treatment Records, VA Treatment Records, dated 2003 
to 2005, and Report of VA Examination, dated May 2005).

VA treatment records revealed that the Veteran was treated 
for low back pain, including muscle spasms.  A VA treatment 
record dated in August 2003 revealed a history of low back 
pain with repeated strain type injuries (initial injury in 
1972 from a fall, had a file cabinet fall on him in 1979, 
fell in 1982 while carrying a heavy load, reinjured his back 
while running in 1983, and hurt his back in July 2003 when he 
was driving and had to stop suddenly).  Flexion was 75 
degrees, extension was 10 degrees, lateral bending to the 
left and right was 15 degrees.  He was diagnosed with chronic 
intermittent low back pain.

The record contains private treatment records dated in 
October 2004 that reflect complaints of pain, numbness, and 
stiffness in the right upper back.  There were spasms and 
tenderness of the upper and middle thoracic spine.  The 
Veteran was diagnosed with thoracic subluxation myalgia by 
Dr. S.K.  Dr. J.H.'s private treatment records indicated 
treatment for chronic pain in the right lumbar and sacrocler 
area.  The Veteran received spinal adjustments.

In January 2005 and February 2005, the Veteran complained of 
lower back pain that radiated to his lower extremities and 
numbness in the left lower extremity.  The treatment records 
indicate that the Veteran had a history of degenerative joint 
disease and also suffered an automobile accident sometime in 
the past.  The objective findings included mild muscular 
spasm in the left paraspinal muscles and no tenderness.  The 
straight leg raising was negative, bilaterally.  The deep 
tendon reflexes were normal.  Minimally diminished strength 
in the left lower extremity was detected.  Sensations were 
normal, bilaterally.  The diagnosis was of lower back pain 
with bilateral lower extremity radiculopathy.

X-ray studies dated in February 2005 showed mild anterior 
wedging of the L1.  There were minimal degenerative changes 
at the L4-S1 level with narrowing of the intervertebral disk 
space and mild ostephyte formation.  There was no evidence of 
fracture or subluxation.

Additional treatment records dated in February 2005 indicate 
that the Veteran had increased pain since his motor vehicle 
accident in June 2000.  The diagnosis was of degenerative 
joint disease secondary to the motor vehicle accident.  A 
March 2005 treatment record revealed negative straight leg 
raising, bilaterally; and 5/5 strength for both lower 
extremities with no sensory deficit to light touch.  The 
palpation of the cervical lumbar spine was negative.  The 
diagnosis was of cervical strain and chronic low back pain 
with possible lumbar radiculopathy.

A May 2005 VA examination report revealed complaints of 
chronic low back pain that radiated to the right hip.  The 
Veteran related that his pain was moderate and that his pain 
was a 5 to 6, but increased with distance ambulation and 
prolonged standing.  He could not walk for more than one hour 
or stand for more than 30 minutes without an increase in low 
back pain.  He further stated that prolonged sitting for more 
than 30 minutes caused some back stiffness.  The Veteran used 
Hydrocodone and Amitriptyline for chronic low back pain.  He 
denied any difficulty with bowel or bladder, or weakness or 
numbness in the lower extremities, except for diffuse pain 
and numbness that radiated to his right leg and left lateral 
thigh.  Also, he reported no acute flare-up that required 
prolonged bed rest or hospitalization for the last 12 months.  

Upon VA physical examination in May 2005, the Veteran 
ambulated with no assistive device and had a normal gait.  
The Veteran took off his shoes and socks with no apparent 
pain, but with some guarding.  The lumbosacral spine showed a 
mild increase in lumbar lordosis.  There was mild tenderness 
on palpation along the L1-L2, L4-L5-S1 bilateral, but no 
atrophy or back muscle spasms.  There was painless active 
range of motion of the lumboscral spine, measuring 0 to 75 
degrees on forward flexion, 0 to 25 degrees on extension, 0 
to 25 degrees on right and left bending, and 0 to 25 degrees 
on right and left rotation.  The Veteran could also flex to 
80 degrees and rotate to the right 30 degrees, but with pain.  
There was no weakness in the lower extremities and no 
apparent sensory deficit in any dermatome in the lower 
extremities, besides the left anterolateral thigh.  There was 
no weakness of either extensor hallucis longus.  There was 
back discomfort and hamstring tightness on straight leg 
raising.  The Veteran could stand on heels and toes without 
difficulty or back pain.  With repetitive range of motion, 
there was no apparent further decrease in painless active 
range of motion.  According to the examiner, the Deluca 
criteria could not accurately be determined with medical 
certainty.  After physical examination, which included a 
review of the February 2005 x-ray studies, the diagnosis was 
of traumatic degenerative wedge change of L1 and minimal 
degenerative changes of the lumbosacral spine.

A September 2005 VA progress note pertaining to a psychology 
consultation refers by history that the Veteran had 
progressive pain that was disabling due to back injury of 
service connected and non-service connected origin, and that 
he was recently diagnosed with neuralgia parathesias 
secondary to a military related incident which was 
subsequently complicated by a car injury.

A magnetic resonance imaging (MRI) dated in December 2005 
revealed mild degenerative changes of the L2 on L3, L3 on L4, 
L4 on L5 as well as L5 on S1 measuring from 2-4 mm.  There 
was no spondylolysis.  There was mild to moderate disc 
degeneration and a mild disc bulge at T11-12.  There was no 
evidence of central canal or neural foraminal narrowing, but 
there was mild facet hypertrophy.

A February 2006 treatment record reflects complaints for low 
back pain, numbness, and tingling down the left thigh with 
intermittent shooting pain in the right thigh.  The Veteran's 
strength was 5/5 and his sensation was intact.  All motor 
units appeared to have normal morphology and recruitment.  
There was no electrodiagnostic evidence for lumbosacral 
radiculopathy of the left lower extremity; in other words, an 
electromyography (EMG) indicated normal findings.  The 
clinical description was noted to be consistent with meralgia 
paresthetica.

A QTC examination was conducted in June 2006.  A history of 
degenerative disc disease of the lumbosacral spine was noted.  
The Veteran reported constant and localized pain in the 
lumbar area and had difficulty with prolonged standing and 
walking.  He also described symptoms of stiffness in the 
lumbar area and numbness in both legs on prolonged sitting.  
He characterized his pain as crushing, burning, aching, 
sharp, popping and clicking in nature, which was at level 7 
and which could be relieved with medication.  The Veteran 
related that at the time of pain, he could function with 
medication, and that his condition did not cause 
incapacitation.  The physical examination of the 
thoracolumbar spine revealed no evidence of radiating pain on 
movement.  There was no muscle spasm or tenderness.  There 
was no ankylosis of the lumbar spine.  The straight leg 
raising was negative bilaterally.  Flexion was 90 degrees, 
extension was 30 degrees, right and left lateral flexion was 
30 degrees, and right and left rotation was 30 degrees.  The 
joint function of the spine was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  According to the examiner, there were 
signs of intervetebral disc syndrome; in that there was 
sensory deficit in the left lateral leg at the L5 (indicating 
the sciatic nerve).  The intervertebral disc syndrome did not 
cause any bowel, bladder, or erectile dysfunction.  The 
diagnosis was of traumatic degenerative disease of the 
lumbosacral spine.  The examiner commented that the condition 
had progressed to traumatic degenerative disease with 
intervertebral disc syndrome involving the sciatic nerve, 
based on the Veteran's subjective complaints of chronic pain 
and the objectively decreased sensation in the left lateral 
thigh.

A July 2006 treatment record indicates that the Veteran 
complained of pain all over including the neck, upper back, 
lower back, and bilateral hip and bilateral knee joints, with 
his lower back appearing to be the worst in intensity; but he 
denied any radiation to his leg.  He also denied any problem 
with his bowel or bladder.  On neurological evaluation, he 
ambulated with a cane and with a somewhat antalgic gait.  He 
had good strength in the lower extremities with 5/5.  No 
sensory deficit was detected.  The deep tendon reflexes were 
1 plus bilaterally on ankle jerk, 2 plus on the right knee, 
and 1 plus on the left knee jerk, which the examiner surmised 
was likely due to knee surgery.  The assessments were of 
chronic low back pain without signs or symptoms of 
radiculopathy and multiple degenerative joint disease.  An 
August 2006 record contains a notation that the veteran 
"threw his back out 2 days ago."  When the Veteran was seen 
on an outpatient basis in December 2007, his lower back range 
of motion did not appear to cause major discomfort, and that 
he could bend forward to hands extending from the knees.

In a July 2007 decision by the Social Security Administration 
(SSA), it was determined that the Veteran was disabled from 
January 18, 2005, due to severe impairments of lumbar disc 
disease, degenerative joint disease of the left knee and 
right ankle, neuralgia paraesthetica, depression and chronic 
pain.  The SSA records contains the same medical records as 
the VA claims file.

The Veteran underwent another QTC examination in June 2008.  
The Veteran reported constant pain, stiffness, weakness, and 
dizziness.  He also reported that he had numbness in the 
legs, arms, and buttocks.  There were no visual disturbances, 
fevers, bladder, malaise, and bowel complaints.  He also 
reported no weight loss.  He stated that on a scale of 1 to 
10 (10 being the worst pain), his pain was a 10.  He used 
Methadone for the pain.  He stated that his condition has not 
resulted in any incapacitation.  He cannot bend or twist and 
must avoid sudden jarring.  The physical examination revealed 
that the Veteran's posture was abnormal, favoring the left 
leg; and that his gait was antalgic due to the back and left 
knee.  The examination of the thoracolumbar spine disclosed 
no evidence of radiating pain on movement.  Muscle spasm was 
absent.  Tenderness to percussion along the entire spine was 
noted on examination.  The straight leg raising test was 
negative for both legs.  There was no ankylosis of the lumbar 
spine.  The range of motion of the thoracolumbar spine was 
flexion to 7 degrees, extension to 5 degrees, right lateral 
flexion to 10 degrees, left lateral flexion to 5 degrees, 
right rotation to 15 degrees, and left rotation to 5 degrees.  
The joint function of the spine was additionally limited by 
pain and lack of endurance after repetitive use, but it was 
not limited by fatigue, weakness, and incoordination after 
repetitive use.  The spine had a normal head position with 
symmetry in appearance.  There was asymmetry of the spinal 
motion of stiffness.  There was no sign of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  The neurological examination of the upper 
extremities revealed normal sensory and motor function.  The 
upper extremities reflexes revealed biceps jerk 2+ and 
triceps jerk 2+.  Motor function was normal for the lower 
extremities, but the sensory function was abnormal with 
findings of meralgia paresthetica of the left leg.  The lower 
extremities reflexes revealed knee jerk 2+ and ankle jerk 2+.  
The diagnosis was of traumatic degenerative disc disease of 
the lumbosacral spine.  The examiner commented that there was 
no change in the diagnosis, due to the reason that 
objectively on examination, as well as subjectively, the 
Veteran's back pain had gotten a lot worse over the past 2 
years.

In an Addendum to the June 2008 QTC examination report, the 
QTC examiner noted that the neurological findings of meralgia 
paresthetica of the left leg were not related to the 
Veteran's diagnosis of traumatic degenerative disc disease of 
the lumbosacral spine.

Accordingly, the Board has examined the medical evidence 
prior to June 30, 2008, and finds that, overall, the 
Veteran's lumbar spine disability does not warrant an initial 
rating in excess of 10 percent, due to the medical evidence 
showing flexion of 75 degrees, extension of 10 degrees, 
lateral bending to the left and right of 15 degrees in August 
2003; flexion of 75 degrees, extension of 25 degrees, and 
right and left rotation of 25 degrees in June 2005; and, 
flexion of 90 degrees, extension of 30 degrees, right and 
left lateral flexion of 30 degrees, and right and left 
rotation of 30 degrees with a combined range of motion of 240 
degrees in June 2006.  Further, joint function of the spine 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  Thus, 
an increased rating in excess of 10 percent is not warranted 
during the period prior to June 30, 2008.

With respect to an increased rating in excess of 40 percent 
from June 30, 2008, the objective medical evidence shows that 
the Veteran's disability is reflective of flexion of 7 
degrees, extension of 5 degrees, right lateral flexion of 10 
degrees, left lateral flexion of 5 degrees, right rotation of 
15 degrees, and left rotation of 5 degrees.  The joint 
function of the spine was additionally limited by pain and 
lack of endurance after repetitive use.  However, the joint 
function of the spine was not limited by fatigue, weakness, 
and incoordination after repetitive use.  There was no 
medical evidence of ankylosis.  Thus, taking into account the 
veteran's limitations due to pain and lack of endurance on 
repetitive motion, his disability more nearly approximates 
forward flexion of the thoracolumbar spine that is less than 
30 degrees, which is consistent with a 40 percent rating, at 
least for the period from June 30, 2008.

The Board also recognizes that pursuant Note (1) following 
the General Rating Formula for Disease and Injuries of the 
Spine, the veteran may be rated separately for an objective 
neurologic abnormality under the appropriate diagnostic code.  
Specifically, the evidence in favor of a separate rating 
includes VA progress notes dated January and February 2005 
that show minimally, diminished strength in the left lower 
extremity; a May 2005 progress note that shows a sensory 
deficit and weakness in the left anterolateral thigh; a 
September 2005 VA progress note that indicates the Veteran 
was diagnosed with neuralgia paresthesia secondary to his 
military related incident which was subsequently complicated 
by a car accident; a February 2006 finding showing numbness 
and tingling down the left thigh, with no electrodiagnostic 
evidence of radiculopathy of the left lower extremity; but, a 
clinical description consistent with neuralgia paresthetica; 
a June 2006 QTC report showing sensory deficit in the left 
lateral left at L5 and indicating the sciatic nerve, with 
objectively decreased sensation in the left lateral thigh; a 
July 2007 SSA record indicating a diagnosis of neuralgia 
paresthetica; and a June 2008 QTC report showing abnormal 
sensory function with a neuralgia paresthetica of the left 
leg.  However, the evidence against a separate rating 
consists of a June 2008 QTC report showing a finding of no 
evidence of intervertebral disc syndrome with chronic and 
permanent nerve root involvement; and a June 2008 Addendum, 
in which the examiner merely concludes that the Veteran's 
neuralgia paresthetica of the left leg was not related to the 
Veteran's traumatic degenerative disease of the lumbar spine.  
Thus, the balance of positive and negative evidence is at the 
very least in relative equipoise.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Therefore, resolving all reasonable doubt in favor 
of the Veteran, a separate rating is warranted for abnormal 
sensory function with neuralgia paresthetica of the left 
lower extremity, which is clinically characteristic of mild 
impairment under hyphenated Diagnostic Code 8520-8720, 
pertaining to the sciatic nerve.  38 C.F.R. §§ 4.27, 4.124a.

With respect to the remaining element of Diagnostic Code 
5243, and although the veteran reported that his back went 
out on him for two days in August 2006, the medical evidence 
of record does not reflect that the veteran has experienced 
incapacitating episodes as defined by regulation (i.e. bed 
rest prescribed a physician and incapacitating episodes have 
a total duration of at least one week, but less than 2 week 
during the past 12 months).  As a result, the application of 
the facts to the version of the rating formula for 
intervertebral disc syndrome does not provide a basis on 
which a rating in excess of 10 percent prior to June 30, 
2008, and in excess of 40 percent from June 30, 2008, may be 
justified for the veteran's lumbar spine disability.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for his 
service-connected disabilities and that the manifestations of 
the disabilities are not in excess of those contemplated by 
the assigned rating.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned ratings (i.e., a 10 percent rating prior to, and a 
40 percent rating from June 30, 2008, for traumatic 
degenerative disease of the lumbar spine; and a 10 percent 
for abnormal sensory function with neuralgia paresthetica of 
the left lower extremity).  Therefore, in absence of such 
factors, the Board determines that the criteria for 
submission for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

After considering all the evidence of record, the Board finds 
that initial ratings in excess of 10 percent prior to, and in 
excess of 40 percent from June 30, 2008 is not warranted.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  However, an initial separate rating of 10 percent 
for abnormal sensory function with neuralgia paresthetica of 
the left lower extremity is warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
traumatic degenerative disease of the lumbosacral spine for 
the time period prior to June 30, 2008, is denied.

Entitlement to an initial rating in excess of 40 percent for 
traumatic degenerative disease of the lumbosacral spine for 
the time period from June 30, 2008, is denied.

Entitlement to a separate initial rating of 10 percent for 
abnormal sensory function with neuralgia paresthetica of the 
left lower extremity, is granted, subject to the provisions 
governing the award of monetary benefits.


REMAND

As discussed in detail above, the Veteran has established 
entitlement to a 10 percent rating from January 20, 2005, 
through June 29, 2008, and a 40 percent rating from June 30, 
2008, for traumatic degenerative disease of the lumbosacral 
spine, and an initial separate rating of 10 percent for 
abnormal sensory function with neuralgia paresthetica of the 
left lower extremity.  Thus, the Board observes that the 
percentages standards of 38 C.F.R. §4.16(a) have not been met 
by virtue of the disability ratings currently in effect, 
including for each staged period.  See 38 C.F.R. § 4.16(a).  
However, given the provisions of 38 C.F.R. § 4.16(b), cited 
to above, consideration of whether the Veteran is, in fact, 
unemployable due solely to his service-connected lumbar spine 
disability still remains a necessary matter that has yet to 
resolved in this case.  For this reason, the pertinent 
medical evidence currently of record is insufficient to 
decide this component of the TDIU claim, even despite the 
evidentiary development undertaken thus far.

In this context, the June 2008 QTC examiner noted that the 
Veteran favors his left leg and that his gait is abnormal due 
to his back and left knee, and that he requires a brace for 
ambulation on the left knee because of his left knee 
instability.  Further, the Veteran receives disability from 
the Social Security Administration based on severe 
impairments of degenerative disease of the lumbar spine, 
degenerative joint disease of the left knee and right ankle, 
neuralgia paraesthetica, depression, and chronic pain.  The 
medical evidence of record lacks an opinion as to whether the 
Veteran is unemployable due solely to his service-connected 
traumatic degenerative disease of the lumbar spine and the 
abnormal sensory function with neuralgia paresthetica of the 
left lower extremity.

Accordingly, further medical development concerning the 
Veteran's service-connected disabilities is needed, in order 
to determine if the service-connected conditions, alone, 
renders him unemployable.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2008).  Consequently, the RO should arrange for the 
Veteran to undergo VA examination with an appropriate 
examiner to evaluate his service-connected disabilities and 
for an opinion on whether it, alone, renders him 
unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the Veteran for a 
medical examination with the appropriate 
specialist, in order to determine if the 
Veteran is unable to secure and follow a 
substantially gainful occupation due 
solely to the service-connected traumatic 
degenerative disease of the lumbosacral 
spine and the abnormal sensory function 
with neuralgia paresthetica of the left 
lower extremity.  Based on the 
examination(s) and a review of the 
record, the examiner should render an 
opinion as to whether the Veteran's 
service-connected disabilities, alone, 
render him unable to obtain or retain 
substantially gainful employment.  If so, 
the examiner(s) should provide an 
approximate date as to when the 
disabilities rendered the Veteran 
unemployable.
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.
 
3.  After completion of the above 
development, the Veteran's claim for 
entitlement TDIU, including consideration 
under 38 C.F.R. § 4.16(b), should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


